EXHIBIT 10.6
 
THE BUCKLE, INC.
DEFERRED COMPENSATION PLAN


(Amended and Restated effective February 1, 2012)
 
 
 
 

--------------------------------------------------------------------------------

 


THE BUCKLE, INC.
DEFERRED COMPENSATION PLAN




TABLE OF CONTENTS
 

   
Page
   
INTRODUCTION
1
     
ARTICLE I
GENERAL DEFINITIONS
1
     
ARTICLE II
PARTICIPATION
8
     
ARTICLE III
DEFERRED COMPENSATION PLAN CONTRIBUTIONS FOR ELIGIBLE EMPLOYEES
8
     
ARTICLE IV
GENERAL PROVISIONS REGARDING CONTRIBUTIONS
9
     
ARTICLE V
ALLOCATIONS TO PARTICIPANTS' ACCOUNTS
9
     
ARTICLE VI
DEEMED INVESTMENT OF CONTRIBUTIONS TO PLAN
10
     
ARTICLE VII
VESTING
10
     
ARTICLE VIII
PAYMENT OF BENEFITS
12
     
ARTICLE IX
DESIGNATION OF BENEFICIARY
14
     
ARTICLE X
FUNDING
14
     
ARTICLE XI
ADMINISTRATION
15
     
ARTICLE XII
AMENDMENTS, ACTION BY COMPANY, AND TERMINATION
19
     
ARTICLE XIII
PARTICIPATING EMPLOYERS
19
     
ARTICLE XIV
MISCELLANEOUS PROVISIONS
20
     
APPENDIX A
23

 
 
 

--------------------------------------------------------------------------------

 

THE BUCKLE, INC.
DEFERRED COMPENSATION PLAN


INTRODUCTION


The Buckle, Inc. (the “Sponsoring Company”) established The Buckle, Inc.
Deferred Compensation Plan (the “Plan”) effective February 1, 1999.  The Plan
provides additional deferred compensation opportunities to certain key
employees.  The Plan is an unfunded plan maintained primarily for providing
deferred compensation for a select group of management or highly compensated
employees.  As such, the Plan is not intended to meet the qualification
requirements of Section 401(a) of the Internal Revenue Code.  The Sponsoring
Company amended and restated the Plan in its entirety on December 31, 2008 for
compliance with Code Section 409A, effective January 1, 2005 to the extent
required by Code Section 409A.  The Sponsoring Company hereby amends and
restates the Plan effective February 1, 2012.  This amended and restated Plan
shall not be construed to amend any provisions regarding the time and form of
payment with respect to all amounts deferred or for deferral elections executed
prior to its adoption.


ARTICLE I
GENERAL DEFINITIONS
 
SECTION 1.01.         Account.  The account maintained for a Participant to
record his or her share of the Company Contributions and Deferral Contributions
and adjustments relating thereto.


SECTION 1.02.         Administration Committee or Committee.  The persons
appointed pursuant to Article XI to administer the Plan in accordance with said
Article.


SECTION 1.03.         Beneficiary.  Any person designated under Article IX by
the Participant to receive any benefit payable under the Plan due to the
Participant’s death.


SECTION 1.04.         Board of Directors or Board.  The Board of Directors of
the Sponsoring Company.


SECTION 1.05.         Change of Control.  “Change of Control” means one or more
of the following events:



 
(a)
a change in the ownership of the capital stock of the Sponsoring Company,
meaning any one person, or more than one person acting as a group acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation.  However, if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation
(within the meaning of paragraph (b) of this section)).  An increase in the
percentage of stock owned by any one person, or persons acting as a group,
because of a transaction in which the corporation acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
section.  This section applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.  Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time, or because of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.  See Code Reg.
Section 1.280G-1, Q&A-27(d), Example 4.



 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, the transfer of stock of the
Sponsoring Company to a trust described in Code Section 401 will not be treated
as a transfer of stock for purposes of this section.



 
(b)
A majority of members of the Sponsoring Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation's board of directors
prior to the date of the appointment or election.




 
(c)
Change in the ownership of a substantial portion of the Sponsoring Company’s
assets.  A change in the ownership of a substantial portion of a corporation's
assets occurs on the date that any one person, or more than one person acting as
a group (as determined in paragraph (a) above), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the corporation that have a total gross fair
market value equal to or more than 80 percent of the total gross fair market
value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.



There is no change in control event when there is a transfer to an entity that
is controlled by the shareholders of the transferring corporation immediately
after the transfer.  A transfer of assets by a corporation is not treated as a
change in the ownership of such assets if the assets are transferred to (i) a
shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock; (ii) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the corporation; (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, 50 percent or more of the total value or voting
power of all the outstanding stock of the corporation; or (iv) an entity, at
least 50 percent of the total value or voting power of which is owned, directly
or indirectly, by a person described in (iii).  For purposes of this paragraph
and except as otherwise provided, a person's status is determined immediately
after the transfer of the assets.  For example, a transfer to a corporation in
which the transferor corporation has no ownership interest before the
transaction, but which is a majority-owned subsidiary of the transferor
corporation after the transaction is not treated as a change in the ownership of
the assets of the transferor corporation.


 
2

--------------------------------------------------------------------------------

 
 
The provisions of this section shall be construed consistently with Internal
Revenue Code Section 409A and the regulations, rulings and notices issued by the
Internal Revenue Service pursuant thereto.


Notwithstanding the foregoing, a Shareholder on December 31, 2008, may make the
following transfers and such transfers shall be deemed not to be a Change of
Control under Section:



 
(A)
To any trust created solely for the benefit of any Shareholder or any spouse of
or any lineal descendant of any Shareholder;




 
(B)
To any individual or entity by bona fide gift;




 
(C)
To any spouse or former spouse pursuant to the terms of a decree of divorce; or




 
(D)
To any family member of the Shareholder.



SECTION 1.06.         Code.  The Internal Revenue Code of 1986, as
amended.  References to a Code section shall be deemed to be to that section as
it now exists and to any successor provision.


SECTION 1.07.         Company.  The Sponsoring Company and the Participating
Company.


SECTION 1.08.         Company Contribution.  The credits made to the Plan by the
Company under Sections 3.02 and 3.03 hereof.  Company Contributions will be
credited to the Participant’s Company Contributions Account.


SECTION 1.09.         Compensation.  The total cash compensation actually paid
to a Participant during a calendar year, including pre-tax contributions made on
behalf of the Participant under the Profit Sharing Plan, including deferrals
under Section 125 or similar provisions of the Internal Revenue Code and
deferrals under this Plan, including base salary, hourly wages, bonuses,
overtime compensation, commissions and incentives, but excluding (a) amounts
described in Code sections 104(a)(3), 105(a), or 105(h), but only to the extent
that these amounts are includible in the gross income of the Employee; (b)
amounts paid or reimbursed by the Employer for moving expenses incurred by an
Employee, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the Employee
under Code section 217; (c) the value of a non-statutory option (which is an
option other than a statutory option as defined in Treas. Reg. Section
1.421-l(b)) granted to an Employee by the Employer, but only to the extent that
the value of the option is includible in the gross income of the Employee for
the taxable year in which granted; (d) the amount includible in the gross income
of an Employee upon making the election described in Code section 83(b); (e)
amounts that are includible in the gross income of an Employee under the rules
of Code sections 409A or 457(f)(1)(A) or because the amounts are constructively
received by the Employee; (f) severance pay received prior to the termination of
employment; (g) the value of restricted stock or of a qualified or a
nonqualified stock option granted to an Employee by the Employer to the extent
such value is includible in the Employee's taxable income; (h) the amount
realized on restricted stock granted to an Employee by the Employer to the
extent such value is includible in the Employee's taxable income; and the amount
realized with respect to stock or dividends on stock granted to an Employee by
the Employer to the extent such value is includible in the Employee's taxable
income; and (i) reimbursements or other expense allowances, fringe benefits
(cash and non-cash), moving expenses, deferred compensation and welfare
benefits.


 
3

--------------------------------------------------------------------------------

 
 
SECTION 1.10.         Deemed Investment.  An investment medium permitted by the
Sponsoring Company in which a Participant may direct the Sponsoring Company as
to how the Participant’s Account is deemed invested.


SECTION 1.11.         Deferral Contribution.  The credits made to the Plan by
the Company under Section 3.01 hereof on behalf of an Eligible Employee
according to such Participant’s election.  Deferral Contributions will be
credited to the Participant’s Deferral Contributions Account.


SECTION 1.12.         Disability.  A Participant is considered disabled if he or
she meets one or more of the following requirements:



 
(a)
The Participant is unable to engage in any substantial gainful activity due to
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.




 
(b)
The Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.



Medical determination of Disability may be made by either the Social Security
Administration or the Sponsoring Company.  The Participant must submit proof of
Disability acceptable to the Committee, including, but not limited to, the
Social Security Administration’s determination.


 
4

--------------------------------------------------------------------------------

 


SECTION 1.13.         Eligible Employee.  An Employee who is part of a select
group of highly compensated or management employees and (a) who is identified on
Appendix A attached hereto; or (b) who is declared eligible to participate in a
resolution hereafter duly adopted by the Board of Directors.


SECTION 1.14.         Employee.  Any person who is employed by the Company.


SECTION 1.15.         Former Participant.  A Participant whose employment with
the Company has terminated or who has otherwise ceased to be an Eligible
Employee, but who has a vested Account balance under the Plan which has not been
paid in full and, therefore, is continuing to participate in the allocation of
Trust Fund Income.


SECTION 1.16.         Good Cause.  Good cause shall be deemed to exist if, and
only if:



 
(a)
The Participant engages in acts or omissions constituting dishonesty,
intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance;




 
(b)
The Participant is convicted of a criminal violation involving fraud or
dishonesty; or




 
(c)
The Participant materially breaches the terms of any Agreement between the
Participant and the Sponsoring Company and/or the Participating Company relating
to the Participant’s employment, or materially fails to satisfy the conditions
and requirements of the Participant’s employment with the Sponsoring Company
and/or the Participating Company, and such breach or failure by its nature is
incapable of being cured, or such breach or failure remains uncured for more
than 30 days following receipt by the Participant of written notice from the
Sponsoring Company and/or the Participating Company specifying the nature of the
breach or failure and demanding the cure thereof.  For purposes of this
paragraph, inattention by the Participant to the Participant’s duties shall be
deemed a breach or failure incapable of cure.  Notwithstanding anything herein
to the contrary, in the event the Sponsoring Company and/or the Participating
Company shall terminate the employment of the Participant for Good Cause
hereunder, the Sponsoring Company and/or the Participating Company shall give at
least 30 days prior written notice to the Participant specifying in detail the
reason or reasons for the Participant’s termination.



SECTION 1.17.         Good Reason.  The Participant ceases to be employed by the
Company for any reason, other than Good Cause, within 12 months after:



 
(a)
There is a significant reduction in the scope of the Participant’s authority;




 
(b)
There is a reduction in the Participant’s rate of base pay;

 
 
5

--------------------------------------------------------------------------------

 
 

 
(c)
The Company that employs the Participant changes the principal location in which
the Participant is required to perform services; or




 
(d)
The Company that employs the Participant terminates or amends any Incentive Plan
or Retirement Plan so that, when considered in the aggregate with any substitute
Plan or Plans, the Incentive Plans and Retirement Plans in which the Participant
is participating fail to provide the Participant with a level of benefits
equivalent to at least 90 percent of the value of the level of benefits provided
in the aggregate by such incentive Plans or Retirement Plans at the date of a
Change in Control.  “Incentive Plans” shall mean any incentive, bonus, deferred
compensation or similar plan or arrangement currently or hereafter made
available by the Company in which the Participant is eligible to participate. 
For purposes of the 90 percent test, the level of the value of benefits shall be
compared based on comparable levels of performance, and a reduction in benefits
resulting from a failure to meet performance targets shall not constitute Good
Reason, so long as the performance targets are comparable and the level of
benefits would not have been reduced by more than 10 percent had the performance
targets been achieved.  “Retirement Plans” shall mean any qualified or
supplemental defined benefit retirement plan or defined contribution retirement
plan, currently or hereinafter made available by the Company in which the
Participant is eligible to participate, or any private arrangement maintained by
the Company solely for the Participant, including, but not limited to the Profit
Sharing Plan.



SECTION 1.18.         Income.  The net gain or loss from Deemed Investments, as
reflected by deemed interest payments, dividends, realized and unrealized gains
and losses on securities, other investment transactions and expenses on the
Deemed Investments.  In determining the Income of the Trust Fund as of any date,
assets shall be valued based on their then fair market value.


SECTION 1.19.         Participant.  Any person participating in the Plan
according to the provisions of Article II.
 
SECTION 1.20.         Participating Company.  Buckle Brands, Inc.


SECTION 1.21.         Plan.  The Buckle, Inc. Deferred Compensation Plan, the
plan set forth herein, as amended from time to time.


SECTION 1.22.         Plan Year.  The 12-month period commencing February 1 and
ending January 31.


SECTION 1.23.         Profit Sharing Plan.  The Buckle, Inc. 401(k) Plan and any
profit sharing plan sponsored by the Participating Employer, as amended from
time to time.


SECTION 1.24.         Quarter.  The first, second, third and fourth 3-month
periods of the Plan Year.


 
6

--------------------------------------------------------------------------------

 
 
SECTION 1.25.         Specified Employee.  A key employee (as defined in Code
Section 416(i) without regard to paragraph 5 thereof) of the Company if any
stock of the Company is publicly traded on an established securities market or
otherwise, as determined by the Committee based on the 12-month period ending on
December 31 (the “identification period”).  If the Participant is determined to
be a Specified Employee for an identification period, the Participant shall be
treated as a Specified Employee for purposes of this Agreement during the
12-month period that begins on the first day of the fourth month following the
close of the identification period.


SECTION 1.27.         Sponsoring Company.  The Buckle Inc.


SECTION 1.28.         Termination of Employment or Terminates Employment.  The
termination of an Employee’s employment with the Company for reasons other than
death or Disability.  For purposes of this Section, Company includes the
Sponsoring Company, the Participating Company, and any other entity within the
same controlled group as defined in Code Section 409A and Section 1.409A-1(h)(3)
of the Treasury Regulations.  Whether a Termination of Employment takes place is
determined based on the facts and circumstances surrounding the termination of
the Employee’s employment and whether the Company and the Employee intended for
the Employee to provide significant services to the Company following such
termination.  A termination of employment will be presumed not to be a
Termination of Employment if the Participant continues to provide services for
the Company (whether as an employee or independent contractor (other than a
member of the Board of Directors of the Company)) at an annual rate that is 20%
or more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or, if employed less than three years,
such lesser period).


The Participant’s employment relationship will be treated as continuing intact
while the Participant is on sick leave or other bona fide leave of absence if
the period of such leave of absence does not exceed 6 months, or if longer, so
long as the Participant’s right to reemployment with the Company is provided
either by statute or by contract.  If the period of leave exceeds six months and
there is no right to reemployment, a Termination of Employment will be deemed to
have occurred as of the first date immediately following such 6-month period.


Notwithstanding the foregoing, if the Sponsoring Company and the Participating
Company are no longer considered a single employer under Code Section 409A and
Section 1.409A-1(h) of the Treasury Regulations, this Section shall be construed
so that “Company” means the “Sponsoring Company or the Participating Company”
and any entity within the controlled group of the applicable company, as defined
in Section 1.409A-1(h)(3); provided, however, that a termination of employment
with the Sponsoring Company will only result in a payment of amounts deferred
under the Plan from Compensation paid by the Sponsoring Company and a
termination of employment with the Participating Company will only result in a
payment of amounts deferred from Compensation paid by the Participating Company.


SECTION 1.29.         Trust or Trust Fund.  The Trust or Trust Fund maintained
according to the terms of the Trust Agreement, as amended from time to time.


 
7

--------------------------------------------------------------------------------

 
 
SECTION 1.30.         Trust Agreement.  The Trust Agreement dated as of
May 1, 2011, as amended, substituted, or replaced from time to time, entered
into between the Sponsoring Company and the Trustee, under which Company
Contributions and Deferral Contributions will be received, held, invested, and
disbursed for purposes of the Plan.


SECTION 1.31.         Trustee.  Reliance Trust Company or any successor trustee
appointed pursuant to the Trust Agreement.


SECTION 1.32.         Valuation Date.  The last business day of any Quarter.


ARTICLE II
PARTICIPATION
 
SECTION 2.01.         Commencement of Participation.  Each Eligible Employee
listed in Appendix A participates in this Plan.  Any Employee who hereafter
becomes an Eligible Employee shall commence participation in this Plan as of the
date specified by the Board of Directors in the resolution declaring such
Employee to be eligible to participate in the Plan.


ARTICLE III
DEFERRED COMPENSATION PLAN CONTRIBUTIONS FOR
ELIGIBLE EMPLOYEES


SECTION 3.01.         Deferral Contributions for Eligible Employees.  Each
Participant who is an Eligible Employee may elect, in the manner required by the
Sponsoring Company or the Participating Company, to reduce his or her
Compensation otherwise payable to said Participant by the percentage(s)
specified by the Participant in an appropriate election form; provided, however,
that a Participant may not defer more than 12 percent of his or her
Compensation.  The amounts of such reductions in Compensation shall be credited
to the Plan on behalf of such Participant by the Company.  A Participant’s
election with respect to the deferral of regular salary paid during the Plan
Year must be made before, and becomes irrevocable upon, December 31 of the
calendar year preceding the Plan Year to which the election applies.  Thus, the
Participant’s election for the preceding Plan Year governs his or her deferral
for the month of January of such Plan Year.  A Participant’s separate election
of some or all of his or her bonus payable with respect to a Plan Year must be
made before the Plan Year in which the bonus is earned begins.  All amounts
credited on behalf of a Participant under this paragraph shall be called
“Deferral Contributions,” and shall be in addition to any credits due pursuant
to paragraph 3.02 hereof with respect to the same Participant.


SECTION 3.02.         Company Contributions.  The Sponsoring Company or the
Participating Company will credit an annual matching credit to the Plan for the
Account of each Participant for whom a Deferral Contribution is made and who is
employed on the last day of the Plan Year to which the Deferral Contribution
relates.  All credits due under this Paragraph shall be “Company Contributions”
and shall be in an amount calculated as a percentage of the Deferral
Contribution made on behalf of a Participant.  The percentage shall be as stated
on Appendix A or as set forth in a Board resolution hereafter adopted
identifying an additional Eligible Employee.  However, the Company shall not
make Company Contributions with respect to a Participant’s Deferral
Contributions that exceed 6 percent of the Participant’s Compensation.  For
example, if a Participant’s Deferral Contributions total 8 percent of his or her
Compensation and the Participant’s Company Contribution percentage on Appendix A
is 45 percent, the maximum Company Contribution will be 2.7 percent of the
Participant’s Compensation.


 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.03.         Special Company Contributions.  The Board of Directors, in
its discretion, may make a Special Company Contribution to a Participant’s
Company Contributions Account.  A Special Company Contribution may be in
addition to or in lieu of Company Contributions made pursuant to Section
3.02.  Unless otherwise specified, all credits made as Special Company
Contributions will be treated as Company Contributions.


ARTICLE IV
GENERAL PROVISIONS REGARDING CONTRIBUTIONS


SECTION 4.01.         Time of Payment of Company Contribution and Deferral
Contribution Amounts.  Amounts equal to Company Contributions and Deferral
Contributions shall be paid to the Trustee as soon as administratively possible,
but in no case later than April 15 following the close of the Plan Year for
which they are made.


SECTION 4.02.         Withholding Payroll Taxes.  To the extent required by the
laws in effect at the time contributions are made, the Company shall reduce such
contributions made hereunder by the amount of any taxes required to be withheld
from the Participant’s Compensation for federal, state or local government
purposes, and an amount equal to the reduction shall be withheld from the
Participant’s Compensation otherwise paid.


ARTICLE V
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS


SECTION 5.01.         Accounts.  The Administration Committee shall create and
maintain adequate records to disclose the interest in the Trust of each
Participant, Former Participant and Beneficiary.  Such records shall be in the
form of individual Accounts, and credits and charges shall be made to such
Accounts in the manner herein described.  Each Account includes a Deferral
Contributions Account and a Company Contributions Account.  The maintenance of
individual Accounts is only for accounting purposes, and a segregation of the
assets of the Trust Fund to each Account shall not be required.


SECTION 5.02.         Allocations to Accounts.  The Accounts of Participants,
Former Participants and Beneficiaries shall be adjusted according to the
following:



 
(a)
Income.  All Income of the Trust Fund for each Quarter attributable to the
Deemed Investments made pursuant to Article VI hereof shall be allocated to
Accounts of Participants according to the Deemed Investments made for such
Participants’ Accounts pursuant to Article VI hereof and in proportion to their
previous Account balances.




 
(b)
Company Contributions.  As of the end of each Plan Year, the Company
Contribution for such Plan Year shall be allocated to the Accounts of
Participants.  Such allocations shall be in the amounts specified in Section
3.02.

 
 
9

--------------------------------------------------------------------------------

 
 

 
(c)
Deferral Contributions.  Within ten days following the end of each pay period,
the Deferral Contributions for such pay period shall be allocated to the
Accounts of the Participants who have elected to have Deferral Contributions
made on their behalf, according to the amounts indicated by such elections.




 
(d)
Special Company Contributions.  The Board of Directors will determine the date
on which Special Company Contributions will be allocated to the Accounts of
Participants.  Such allocations will be in the amounts specified in Section
3.03.



ARTICLE VI


DEEMED INVESTMENT OF CONTRIBUTIONS TO PLAN


SECTION 6.01.         Allocation to Investment Funds.  Any amounts credited to a
Participant’s Account shall be deemed invested as the Participant directs among
various funds or other investment vehicles or options as the Sponsoring Company
or Committee may allow in its sole discretion for such deemed investments.


SECTION 6.02.         Changes in Investment Elections.  The Sponsoring Company
or the Committee will specify the manner and frequency in which a Participant
may make or change his or her deemed investment elections.  Until such time as
the Sponsoring Company or Committee shall direct further, Participants may
change their deemed investment elections effective as soon as administratively
possible following the commencement of the Quarter following the Committee’s
receipt of the Participant’s changed investment election.


ARTICLE VII
VESTING


SECTION 7.01.         Vesting Defined.  The term “vested” or “vested interest”
shall mean a nonforfeitable, noncontingent right of the Participant or his or
her Beneficiaries to a present or future enjoyment of any allocation to the
Participant’s Account, including subsequent Company Contributions and Deferral
Contributions and deemed investment Income allocated thereto.


SECTION 7.02.         Deferral Contributions Account.  A Participant shall be
100 percent vested in his or her Deferral Contributions Account at all times.


SECTION 7.03.         Company Contributions Account.  A Participant shall be
vested in the percentage of his or her Company Contributions Account as is equal
to the percentage that he or she is vested in his or her Company Contributions
Account under the Profit Sharing Plan; provided however that a Participant or
Former Participant shall forfeit his or her entire Company Contributions Account
balance upon the occurrence of one of the following events:
 
 
10

--------------------------------------------------------------------------------

 



 
(a)
He or she participates any fraud, commission of any felony or the intentional
destruction or misappropriation of property belonging to the Sponsoring Company
and/or the Participating Company,




 
(b)
He or she makes any materially disparaging statements concerning the Sponsoring
Company and/or the Participating Company following his or her Termination of
Employment with the Company,




 
(c)
He or she uses any of the Sponsoring Company and/or the Participant Company’s
proprietary information following Termination of Employment with the Company,




 
(d)
Upon Termination of Employment, he or she fails to execute, deliver to the
Company within 30 days of the date of his or her Termination of Employment and
perform according to the terms of, a confidentiality and nondisclosure agreement
in form satisfactory to the Company in which he or she agrees to maintain and
keep all nonpublic information strictly confidential and to not disclose the
same in any form to any person, firm or entity, or use the same for any purpose
whatsoever except as such disclosures may be required by any governmental agency
or at any time by law.  Nonpublic information shall include, but not be limited
to, all trade secrets and other information pertaining to or in any way
connected with present or future products or services or any component parts
thereof; the Company’s routines, standards, and procedures, and all information
undertaken or made in connection therewith; all information relating to
customer, personnel and/or employee relations, marketing, business plans,
business or marketing research; all information relating to financial and/or
other business affairs; and all files, documents, contracts, materials,
listings, computer programs, printouts, source codes, drawings, specifications,
processes, applications, techniques, routines, formulas and information of every
name, nature or description, whether or not the same is in machine readable form
or reduced to writing, which pertain thereto; or




 
(e)
He or she fails to give not less than 9 months’ advance written notice to the
Sponsoring Company’s Chairman of the Board of the Participant’s voluntary
Termination of Employment with the Company, unless such notice is waived in
writing by said Chairman of the Board.



Forfeitures of a Participant’s or Former Participant’s Company Contributions
Account pursuant to this section shall not inure to the benefit of the other
Plan Participants.  At the direction of the Sponsoring Company, the Trustee will
apply any Trust assets that were allocated for record keeping purposes to a
Participant’s or Former Participant’s forfeited Company Contributions Account as
an offset to contributions which the Sponsoring Company or the Participating
Company would otherwise make to the Trust after the time the forfeiture occurs.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
PAYMENT OF BENEFITS


SECTION 8.01.         Time of Distribution.  Distribution of a Participant’s
Account balance shall be made or commence upon the occurrence of the earliest of
the following events (the “Benefit Commencement Date”):



 
(a)
The later of the Participant’s Termination of Employment or attainment of age
59½.




 
(b)
Disability of a Participant.




 
(c)
Death of a Participant.




 
(d)
Following a Change in Control and within 12 months thereof, the Participant’s
Termination of Employment by the Company for any reason other than Good Cause or
the Participant’s voluntary Termination of Employment with the Company for Good
Reason.



SECTION 8.02.         Form of Distribution.  At the time of his or her initial
enrollment in the Plan, each Participant must elect on the form prescribed by
the Administration Committee, to receive the vested benefit in his or her
Account in either of the following alternate methods:



 
(a)
In a single lump sum 60 days following the Benefit Commencement Date; or




 
(b)
Annual payments of substantially equal amounts for 10 years each payable on the
anniversary of the Benefit Commencement Date.  The first such payment will be
made on the first anniversary of the Benefit Commencement Date.  The unpaid
balance as of each Valuation Date will share in the allocation of Trust Fund
Income according to the provisions of Section 5.02.  The election of installment
payments under this subsection (b) is deemed the election of a single payment
for the purpose of applying Section 8.03 “Additional Delay in Payment.”



Regardless of the method of payment elected above, if the Participant dies
before receiving the entire balance of the his or her Account balance, the
remaining amount will be distributed to the Participant’s Beneficiary or
Beneficiaries in a lump sum within 60 days following the Participant’s
death.  If the Participant fails to elect a method of payment, benefits shall be
paid as provided in Section 8.02(a).


Special Election before December 31, 2008.  Notwithstanding the foregoing, each
Participant in the Plan actively employed and not yet receiving benefits under
the Plan before December 31, 2008 may elect to receive his or her account
balance in one of the forms in (a) or (b) above by completing an election form
satisfactory to the Plan Administrator and delivering it to the Plan
Administrator on or before December 31, 2008.  His or her election shall govern
the distribution of his or her Account from the Plan, subject to Section 8.03.


 
12

--------------------------------------------------------------------------------

 
 
SECTION 8.03.         Additional Delay in Payments.  A Participant may elect to
delay one or more distributions from his or her Account if all of the following
conditions are met:



 
(a)
The election cannot take effect until at least 12 months after the date on which
the election is made;




 
(b)
In the case of the payment for reasons other than death, or Disability, the
payment with respect to which the election is made must be deferred for a period
of not less than 5 years from the date such payment would otherwise have been
paid; and




 
(c)
The election may not be made less than 12 months before the date the payment is
scheduled to be made.



SECTION 8.04.         Restriction on Commencement of
Distributions.  Notwithstanding any provision of this Agreement to the contrary,
if the Participant is considered a Specified Employee at Termination of
Employment, the provisions of this Section 8.04 shall govern all distributions
hereunder.  Benefit distributions that are made due to a Termination of
Employment occurring while the Participant is a Specified Employee shall not be
made during the first 6 months following Termination of Employment, or if
earlier, the Patient’s death.  Rather, any distribution that would otherwise be
paid to the Participant during such period shall be accumulated and paid to the
Participant in a lump sum on the first day of the seventh month following the
Termination of Employment.  All subsequent distributions shall be paid in the
manner specified.


SECTION 8.05.         Excess Parachute Payment.  Notwithstanding any provision
of the Plan to the contrary, the Company shall not pay benefits under the Plan
to the extent the benefit would be an excess parachute payment under Section
280G of the Code, subject to penalties under Code Section 4999.


SECTION 8.06          Distributions Upon Income Inclusion Under Section 409A of
the Code.  If any amount is required to be included in income by the Participant
prior to receipt due to a failure of the Plan to meet the requirements of Code
Section 409A, the Participant may petition the Committee for a distribution of
that portion of the amount the Company has accrued with respect to the Company’s
obligations hereunder that is required to be included in the Participant’s
income.  Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to the portion of the amount the
Company has accrued with respect to the Company’s obligations hereunder required
to be included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A, within 90 days.  Such a distribution shall
affect and reduce the Participant’s benefits to be paid under the Plan from the
Participant’s Deferral Contributions Account.


 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IX
DESIGNATION OF BENEFICIARY


SECTION 9.01.         Designation.  Each Participant or Former Participant from
time to time may designate any person or persons (who may be designated
contingently or successively and who may be an entity other than a natural
person) as his or her Beneficiary or Beneficiaries to whom his or her Plan
benefits are paid if he or she dies before receipt of all such benefits.  Each
Beneficiary designation filed with the Administration Committee will cancel all
Beneficiary designations previously filed with the Administration
Committee.  Each Beneficiary designation shall be in the form prescribed by the
Administration Committee and will be effective only when filed with the
Administration Committee during the Participant’s lifetime.  The Participant’s
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Participant or if the Participant names a spouse as Beneficiary
and the marriage is subsequently dissolved.


SECTION 9.02.         Disposition of Death Benefits on Failure to Designate
Beneficiary.  If any Participant or Former Participant fails to designate a
Beneficiary in the manner provided above, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, benefits shall be paid to the Participant’s
spouse, if the spouse survives.  If the Participant does not have a surviving
spouse at his or her death, benefits shall be paid to the Personal
Representative of the Participant’s estate.


ARTICLE X
FUNDING


SECTION 10.01.       Obligation of the Sponsoring Company.  Benefits under this
Plan shall be payable out of the general assets of the Sponsoring Company.  The
obligation of the Sponsoring Company to make benefit payments under this Plan
constitutes merely the unsecured, but legally enforceable, promise of the
Sponsoring Company to make such payments, and no Participant, Former Participant
or Beneficiary shall have any lien, prior claim, or other security interest in
any property of the Sponsoring Company.


SECTION 10.02.       Trust Fund.  The Trust Fund shall for all purposes be part
of the general assets of the Sponsoring Company, and no person other than the
Sponsoring Company shall have any interest in the Trust Fund.  To the extent
that any person acquires a right to receive payment from the Sponsoring Company
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Sponsoring Company.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE XI
ADMINISTRATION


SECTION 11.01.       Administration Committee and Expenses.  The Plan shall be
administered by an Administration Committee consisting of at least three persons
who shall be appointed by and serve at the pleasure of the Board of
Directors.  All usual and reasonable expenses of the Administration Committee
may be paid in whole or in part by the Sponsoring Company.  Any members of the
Administration Committee who are Employees shall not receive compensation with
respect to their services for the Administration Committee.


SECTION 11.02.       Claims Procedure.  Any controversy or claim arising out of
or relating to the Plan will be filed with the Sponsoring Company.  Any person
claiming a benefit under the Plan (a “Claimant”) will present the claim, in
writing, to the Sponsoring Company, and the Sponsoring Company will respond in
writing.  If the claim is denied, the written notice of denial will state, in a
manner calculated to be understood by the Claimant:
 

 
(a)
The specific reason or reasons for denial, with specific references to the Plan
provisions on which the denial is based;




 
(b)
Description of any additional material or information necessary for the Claimant
to perfect his, her, or its claim and an explanation of why such material or
information is necessary; and




 
(c)
An explanation of the Plan’s claims review procedure.



The written notice denying or granting the Claimant’s claim will be provided to
the Claimant within 90 days after the Sponsoring Company’s receipt of the claim,
unless special circumstances require an extension of time for processing the
claim.  If such an extension is required, written notice of the extension will
be furnished by the Sponsoring Company to the Claimant within the initial 90-day
period.  Any extension notice will indicate the special circumstances requiring
the extension and the date on which the Sponsoring Company expects to render a
decision on the claim.  Any claim not granted or denied within the period noted
above will be deemed to have been denied.


If the Claimant’s claim is for disability benefits, and if disability is
determined by a physician chosen by the Sponsoring Company, the Sponsoring
Company will give the Claimant written notification of the Plan’s adverse
benefit determination within a reasonable period, but not later than 45 days
after receipt of the claim by the Plan.  This period may be extended by the Plan
for up to 30 days, if the Sponsoring Company both determines that such an
extension is necessary due to matters beyond the control of the Plan and
notifies the Claimant prior to the expiration of the initial 45-day period of
the circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.  If, before the end of the first 30-day extension
period, the Sponsoring Company determines that, due to matters beyond the
control of the Plan, the Sponsoring Company cannot render a decision within that
extension period, the Sponsoring Company may extend the period for making the
determination for up to an additional 30 days if the Sponsoring Company notifies
the Claimant before the expiration of the first 30-day extension period of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision.  In the case of any such extension, the notice of
extension will specifically explain the standards on which the Plan bases the
Claimant’s entitlement to a benefit, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the Claimant will be afforded at least 45 days within which to
provide the specified information.


 
15

--------------------------------------------------------------------------------

 
 
For disability benefits where a physician chosen by the Sponsoring Company
determines the disability, the Sponsoring Company’s notification of any adverse
benefit determination will describe whether it relied upon an internal rule,
guideline, protocol or other similar criterion in making the adverse
determination, and if so, the specific rule, guideline, protocol or other
similar criterion, or it will contain a statement that the Sponsoring Company
relied upon a rule, guideline, protocol or similar criterion in making the
adverse determination, and that a copy of the rule, guideline, protocol or other
similar criterion will be provided to the Claimant free of charge upon request.


If the Claimant disagrees with the Sponsoring Company’s determination of the
amount of the Claimant’s benefits under the Plan or with respect to any other
decision the Sponsoring Company may make regarding the Claimant’s interest in
the Plan, the Claimant must follow the following appeal procedures.  If the
Sponsoring Company determines it should deny benefits to the Claimant, the
Sponsoring Company will give the Claimant notice in writing setting forth
specific reasons for the denial and referring the Claimant to the pertinent
provisions of the Plan supporting the Sponsoring Company’s decision.  If the
Claimant disagrees with the Sponsoring Company, the Claimant or a duly
authorized representative must request the Sponsoring Company to review its
decision in writing within 60 days after the Claimant receives the Sponsoring
Company’s initial decision.  However, if the Claimant’s claim is for disability
benefits and disability is determined by a physician chosen by the Sponsoring
Company, the Claimant must file the Claim for Review no later than 180 days
following receipt of the notification of an adverse benefit determination.  If
the Claimant fails to appeal a denial within the applicable period, the
Sponsoring Company’s initial determination will be final and binding.


If the Claimant requests the Sponsoring Company to review its decision, the
Sponsoring Company will promptly consider the appeal and render its decision in
writing within 60 days of its receipt of the request.  If the Claimant’s claim
is for disability benefits and a physician chosen by the Sponsoring Company has
made the determination, the Sponsoring Company will review the Claimant’s claim
without deference to the initial adverse benefit determination.  The Sponsoring
Company will specify the reasons for its decision.  The Sponsoring Company’s
decision on review is final.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 11.03.       Duties and Powers.  The Administration Committee shall have
such duties and powers as it deems necessary for the administration of the Plan
including, but not by way of limitation, the following:



 
(a)
To construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder;




 
(b)
To prescribe procedures to be followed by Participants, Former Participants or
Beneficiaries filing applications for benefits;




 
(c)
To prepare and distribute, in such manner as the Administration Committee
determines to be appropriate, information explaining the Plan;




 
(d)
To receive from the Company and from Participants, Former Participants or
Beneficiaries such information as shall be necessary for the proper
administration of the Plan;




 
(e)
To furnish the Company, upon request, such annual reports with respect to the
administration of the Plan as are reasonable and appropriate;




 
(f)
To receive, review and keep on file (as it deems convenient and proper) reports
of benefit payments by the Trustee and reports of disbursements for expenses
directed by the Administration Committee;




 
(g)
to appoint or employ individuals to assist in the administration of the Plan and
any other agents it deems advisable, including legal counsel.



Except as otherwise expressly provided in this Plan, the Administration
Committee shall have no power to add to, subtract from or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements or eligibility for a benefit under
the Plan.


SECTION 11.04.       Rules.  The Administration Committee may adopt such rules
as it deems necessary, desirable or appropriate.  All rules and decisions of the
Administration Committee shall be uniformly and consistently applied to all
Participants, Former Participants or Beneficiaries in similar
circumstances.  When making a determination or calculation, the Committee shall
be entitled to rely upon information furnished by a Participant, Former
Participant or Beneficiary, the Company, the legal counsel of the Company, or
the Trustee.


 
17

--------------------------------------------------------------------------------

 
 
SECTION 11.05.       Action by Committee.  The Administration Committee may act
at a meeting or in writing without a meeting.  The Administration Committee
shall elect one of its members as chair, appoint a secretary, who may or may not
be an Administration Committee member, and advise the Trustee of such actions in
writing.  The secretary shall keep a record of all meetings and forward all
necessary communications to the Company or the Trustee.  The Administration
Committee may adopt such bylaws and regulations as it deems desirable for the
conduct of its affairs.  All decisions of the Administration Committee shall be
made by the vote of the majority including actions in writing taken without a
meeting.


SECTION 11.06.       Directions to Trustee.  The Administration Committee shall
issue directions to the Trustee concerning all benefits that are to be paid from
the Trust Fund pursuant to the provisions of the Plan and warrants that all such
directions are according to this Plan.


SECTION 11.07.       Applications for Benefits.  The Administration Committee
may require a Participant, Former Participant or Beneficiary to complete and
file with the Administration Committee an application for a benefit and all
other forms approved by the Administration Committee and to furnish all
pertinent information requested by the Administration Committee.  The
Administration Committee may rely upon all such information so furnished it,
including the Participant’s, Former Participant’s or Beneficiary’s current
mailing address.


SECTION 11.08.       Benefits to Persons under Legal Disability.  Whenever, in
the Administration Committee’s opinion, a person entitled to receive any payment
of a benefit or installment thereof hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Administration Committee may direct the Trustee to make payments to
such person or to his or her legal representative or to a relative or friend of
such person for his or her benefit, or the Administration Committee may direct
the Trustee to apply the payment for the benefit of such person in such manner
as the Administration Committee considers advisable.  Any payment of a benefit
or installment thereof according to the provisions of this Article shall be a
complete discharge of any liability for the making of such payment under the
provisions of the Plan.


SECTION 11.09.       Indemnification.  The Administration Committee and the
individual members thereof shall be indemnified by the Sponsoring Company and
not from the Trust Fund against any and all liabilities arising because of any
act or failure to act made in good faith pursuant to the provisions of the Plan,
including expenses reasonably incurred in the defense of any claim relating
thereto.


 
18

--------------------------------------------------------------------------------

 


ARTICLE XII
AMENDMENTS, ACTION BY COMPANY, AND TERMINATION


SECTION 12.01.       Amendments.  The Sponsoring Company reserves the right to,
from time to time, make any amendment or amendments to this Plan and, subject to
the provisions of Section 12.04 hereof, to terminate the Plan.


SECTION 12.02.       Action by Company.  Any action by the Sponsoring Company
under this Plan may be by resolution of its Board of Directors or by any person
or persons duly authorized by resolution of said Board to take such action.


SECTION 12.03.       Successor Company.  In the event of the dissolution,
merger, consolidation or reorganization of the Sponsoring Company, provision may
be made by which the Plan and Trust will be continued by the successor; and, in
that event, the successor shall be substituted for the Sponsoring Company under
the Plan.  The substitution of the successor shall constitute an assumption of
Plan liabilities by the successor, and the successor shall have all of the
powers, duties and responsibilities of the Sponsoring Company under the Plan.


SECTION 12.04.       Termination of Plan.  The Sponsoring Company may terminate
its participation in the Plan at any time.  The Sponsoring Company may terminate
the Plan only in the manner, under the conditions and at such times that are
allowed under Code Section 409A, any regulations issued pursuant thereto, or any
generally applicable guidance published in the Internal Revenue Bulletin.


SECTION 12.05.       Distribution of Trust Fund.  If the Sponsoring Company
terminates its participation in the Plan, the Administration Committee will
direct the Trustee to continue to administer the Trust Fund and pay account
balances according to Article VIII until the Trust Fund has been liquidated.


ARTICLE XIII
PARTICIPATING EMPLOYERS


SECTION 13.01.       Election to Participate.  With the consent of the
Sponsoring Employer, the Participating Employer may adopt this Plan, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing the intent and will of the Participating
Employer.  The Trustee will hold and invest as one Trust Fund all Company
Contributions and Deferral Contributions, as well as all increments thereon,
unless it is otherwise required to segregate the funds of the Participating
Employer by the terms of the Plan.


SECTION 13.02.       Designation of Agent.  The Participating Employer is deemed
part of this Plan.  However, with respect to all of its relations with the
Trustee and Committee, the Participating Employer irrevocably designates the
Sponsoring Employer as its agent.


 
19

--------------------------------------------------------------------------------

 
 
SECTION 13.03.       Employee Transfers.  If an Employee is transferred between
the Sponsoring Employer and a Participating Employer, the Employee involved
carries with him or her all accumulated service and eligibility.


SECTION 13.04        Amendment.  The Participating Employer irrevocably
delegates to the Sponsoring Employer the right, power, and authority to amend
this Plan so that it complies with Code Section 409A and all applicable law
without further execution or adoption thereof.  If the Participating Employer
adopts an amendment to this Plan without the joinder therein of the Sponsoring
Employer, the Participating Employer is deemed to have adopted its own Deferred
Compensation Plan.  In that case, the Trustee will segregate in a separate trust
fund the assets of the Plan attributable to the Account balances of the
Employees of the Participating Employer attributable to Compensation paid by the
Participating Employer.  From and after that date, only the contributions and
forfeitures of the Participating Employer will be allocated to those Accounts of
the Participants employed by the Participating Employer, and those Participants
will not receive an allocation of the contributions and forfeitures other than
those attributable to the Participating Employer.


SECTION 13.05        Discontinuation of Participation.  The Participating
Employer may discontinue or revoke its participation in the Plan at any
time.  If the Participating Employer ceases to be in the same controlled group
for purposes of Code Section 409A and Section 1.409A-1(h) of the Treasury
Regulations, it is deemed to have revoked its participation in the Plan.  At the
time of the discontinuance or revocation, satisfactory evidence thereof and of
any applicable conditions imposed must be delivered to the Trustee.  The Trustee
will thereafter transfer, deliver and assign the Trust Fund assets allocable to
the Participants employed by the Participating Employer attributable to
Compensation paid by the Participating Employer to a new Trustee designated by
the Participating Employer, if it has established a separate plan for its
Employees.  If no successor is designated, the Trustee will retain its assets
for the Employees of the Participating Employer pursuant to the provisions of
this Article.


ARTICLE XIV
MISCELLANEOUS PROVISIONS


SECTION 14.01.       No Employment Contract.  Nothing contained in the Plan
shall be construed as a contract of employment between the Company and any
Employee, or as a right of any Employee to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge any of its
Employees, with or without cause.


SECTION 14.02.       Rights of Participants and Beneficiaries.  No Participant,
Former Participant or Beneficiary shall have any right to, or interest in, any
assets of the Trust Fund at any time, except as provided from time to time under
this Plan, and then only to the extent of the benefits payable under the Plan to
such Participant, Former Participant or Beneficiary out of the assets of the
Trust Fund.


 
20

--------------------------------------------------------------------------------

 
 
SECTION 14.03.       Benefits Not Assignable.  Benefits payable under this Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, including any such liability which is for
alimony or other payments for the support of a spouse or former spouse or for
any other relative of the Participant, Former Participant or Beneficiary, prior
to actually being received by the person entitled to the benefit under the terms
of the Plan; and any attempt to otherwise dispose of any right to benefits
payable hereunder shall be void.


The Trust Fund shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.


SECTION 14.04.       Gender and Number.  The masculine pronoun whenever used
herein will include the feminine gender, and the singular number as used herein
will include the plural and the plural the singular unless the context clearly
indicates a different meaning.


SECTION 14.05.       Construction.  The provisions of this Plan shall be
construed according to the federal laws governing employee benefit plans of this
type, and to the extent applicable, according to the laws of the State of
Nebraska.


SECTION 14.06.       Tax Withholding and Reporting.  The Company shall withhold
any taxes that are required to be withheld, including but not limited to taxes
owed under Code Section 409A and regulations thereunder, from the benefits
provided under this Agreement.  The Participants acknowledge that the Company’s
sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies).  Further, the Company shall satisfy all
applicable reporting requirements, including those under Code Section 409A and
regulations thereunder.


SECTION 14.07.       Compliance with Code Section 409A.  The Plan shall at all
times be administered and the provisions of the Plan shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the date of the Plan.


IN WITNESS WHEREOF, the Amended and Restated The Buckle, Inc. Deferred
Compensation Plan is hereby adopted by the Sponsoring Company and the
Participating Company on December 12, 2011 pursuant to the resolution of the
Sponsoring Company’s Board of Directors.


[Signature Page Follows]
 
 
21

--------------------------------------------------------------------------------

 
 
 
 

   THE BUCKLE, INC. (the “Sponsoring Company”)              
By:
/s/ KAREN B. RHOADS                       
 
Title:
Chief Financial Officer                           










 
BUCKLE BRANDS, INC. (the “Participating Company”)
             
By:
/s/ KYLE L. HANSON                                  
 
Title:
Corporate Secretary and General Counsel


 
 
22

--------------------------------------------------------------------------------

 
 
APPENDIX A


THE BUCKLE, INC. DEFERRED COMPENSATION PLAN


Schedule of Employees Eligible to Participate
In Deferred Compensation Plan





 
STATED PERCENTAGE
 
OF COMPANY
NAME
    CONTRIBUTIONS
   
Dennis Nelson
60%
Brett Milkie
45%
Karen Rhoads
45%
Pat Whisler
45%
Kari Smith
45%
Bob Carlberg
45%
Kyle Hanson
45%
Tom Heacock
45%





23

--------------------------------------------------------------------------------